Citation Nr: 1829713	
Decision Date: 07/18/18    Archive Date: 07/24/18

DOCKET NO.  15-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, Philippines 


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bronchitis from September 14, 2011.

2.  Entitlement to an initial evaluation in excess of 30 percent for bronchial asthma from February 17, 2015 forward.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.

This current appeal comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran's bronchitis claim was originally denied in June 2004 and was not appealed.  In the July 2013 rating decision, the RO reopened the claim for bronchitis and granted service connection at 0 percent disabling.  The Veteran received an initial increased rating to 30 percent for bronchial asthma, effective February 17, 2015.  That increase is the product of a November 2015 rating decision from the RO in Manila, Philippines.

A Travel Board hearing took place on January 26, 2016 in Manila; a transcript is available in the record.  While the Veteran has representation, a representative was not present at this hearing.


FINDINGS OF FACT

1.  The Veteran displayed a history of mild intermittent asthma starting around 1999 and continuing to the end of service and after service.

2.  The Veteran's July 2013 Pulmonary Function Test (PFT) showed that he scored an FEV-1/FVC of 78 percent which warrants a 10 percent evaluation.

3.  From February 17, 2015 forward the Veteran has demonstrated symptoms of asthma that require him to take daily inhalational therapy and inhalational anti-inflammatory medication.

4.  During service the Veteran complained of sinus problems, allergic rhinitis, and sleep issues stemming from those complaints; the Veteran and those who know him testify that the Veteran has snored loudly since service.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating of 10 percent, but no higher, for bronchial asthma, from September 14, 2011, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2017).

2.  The criteria for an initial increased rating higher than 30 percent for bronchial asthma, from February 17, 2015 forward, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2017).

3.  The criteria for service connection for sleep apnea, secondary to service connected rhinitis, have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

For initial increased ratings claims the Veterans Claim Assistance Act (VCAA) of 2000 obligations are satisfied once service connection for the claim is granted.  38 U.S.C. §§ 5104, 7105(d)(1), 5103A; See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating any prejudice from defective notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008). VA has fully satisfied its duties under the VCAA.

Considering the favorable outcome detailed below as to the claim for service connection for sleep apnea, claimed as secondary to service connected rhinitis, VA's fulfillment of its duties to notify and assist do not need to be addressed.

II.  Initial Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119 (1999).  In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  Fenderson, 12 Vet. App. at 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2013).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran was first service connected for bronchitis, at a non-compensable level, under Diagnostic Code 6600.  38 C.F.R. § 4.97.  This code provides ratings based on the pulmonary function tests (PFTs).  A 10 percent evaluation is given where Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600.

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  Id.

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  Id.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  Id.

Starting on February 17, 2015 the Veteran was rated at 30 percent disabling under Diagnostic Code 6602 for bronchial asthma.  38 C.F.R. § 4.97.  According to Diagnostic Code 6602, a 10 percent rating for bronchial asthma is warranted for FEV-1 of 71- to 80-percent predicted; or, FEV-1/FVC) of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  38 C.F.R. § 4.97, Diagnostic Code 6602.

A 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  Id.

A 60 percent evaluation is assigned when FEV-1 is 40 to 55 percent the predicted value, or FEV-1/FVC of 40 to 55 percent; or if the asthma requires at least monthly visits to a physician for care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.

A 100 percent evaluation is assigned when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, the Veteran experiences more than one attack per week with episodes of respiratory failure, or the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  Id.

A.  September 14, 2011 to February 17, 2015

The Board notes that the Veteran's service-connected disability will be evaluated under Diagnostic Code 6602 rather than 6600 based on the evidence of record.  The Veteran is not prejudiced from an adjudication under Diagnostic Code 6602.  Under either code, he meets the criteria for a 10 percent evaluation from September 14, 2011.  

The July 2013 VA examiner said the Veteran's bronchitis was incurred in service based on several in-service complaints and treatment for symptoms of a respiratory ailment.  Also in July 2013, a Pulmonary Function Test (PFT) was conducted.  The July 2013 PFT measured the Veteran's FEV-1 at 97 percent predicted, the FEV-1/FVC at 78 percent, and the diffusing capacity of the lungs for carbon monoxide (DLCO) at 117 percent predicted.  This examination notes that the Veteran was not taking daily medication or using intermittent inhalational or oral bronchodilator therapy at that time.  FEV-1/FVC result of 78 percent warrants a 10 percent rating.

The Board finds that the Veteran is entitled to a 10 percent rating, but no higher, under Diagnostic Code 6602, effective September 14, 2011.  38 C.F.R. § 4.97.  For the reasons below, the Veteran is not entitled to a rating in excess of 10 percent for that period.

For the period beginning on September 14, 2011 the PFT did not measure the Veteran's FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy was not needed or; inhalational anti-inflammatory medication was not needed.  Therefore, a 30 percent evaluation is not warranted.  Id.

For that same period the PFT did not measure the Veteran's FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; show at least monthly visits to a physician for required care of exacerbations, or; show intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids to warrant a 60 percent evaluation.  Id.

And a 100 percent evaluation is not warranted beginning September 14, 2011 because the Veteran did not have results of FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

Since the Veteran's initial PFT, administered in July 2013, demonstrated that he measured a 78 percent for FEV-1/FVC, and that number is within the criteria for a 10 percent rating, the Board finds that the Veteran is entitled to a 10 percent evaluation, but no higher, effective September 14, 2011 under Diagnostic Code 6602.  38 C.F.R. § 4.97.

B.  From February 17, 2015 Forward

The RO properly granted the Veteran a 30 percent evaluation under Diagnostic Code 6602 based on his September 2015 VA examination.  The examiner noted the Veteran's previous asthmatic episodes and that the Veteran currently takes bronchodilator therapy daily, and uses anti-inflammatory medication intermittently for his asthma.  The Veteran also uses albuterol daily and has a prescription for Advair.  It was also noted that the Veteran makes less than monthly trips to a physician for asthmatic exacerbations.  Additionally, the examiner documents multiple post service records in which the Veteran had mild asthmatic attacks, and also states that asthma is at least as likely as not related to service.

Based on the September 2015 examination, the Board finds the Veteran is entitled to a 30 percent evaluation beginning on February 17, 2015 because of his daily inhalational therapy and his anti-inflammatory medication.  38 C.F.R. § 4.97.  An evaluation higher than 30 percent is not warranted.

The Veteran's PFT results in September 2015 show FEV-1 at 98 percent predicted and his FEV-1/FVC at 84 percent.  A 60 percent evaluation requires FEV-1 to be 40 to 55 percent predicted or FEV-1/FVC to be 40 to 55 percent.  A 100 percent evaluation requires FEV-1 to be less than 40 percent predicted and FEV-1/FVC less than 40 percent.  The examinations also do not show the Veteran makes monthly visits to a physician for his asthma, has weekly attacks, or uses corticosteroids or immune-suppressive medications.  Id.

The Veteran's bronchial asthma most nearly approximates a rating of 30 percent, but no higher, under Diagnostic Code 6602.

III. Secondary Service Connection

Secondary service connection may be granted for a disability that is proximately due to a service-connected disease or injury, or that a service-connected disease or injury aggravated (increased in severity) the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310.

The Veteran's service treatment records mostly show complaints of symptoms akin to rhinitis and sinusitis; however, he does mention sleep problems during service.  Additionally, the Veteran submitted statements from a fellow service member and a former partner in which both assert the Veteran snored loudly beginning around the early 1990s.

In March 2011 a sleep study was performed and the Veteran was diagnosed with mild obstructive sleep apnea.

A VA examination was conducted in July 2013 and the examiner concluded that the Veteran's sleep apnea was not a result of service.  The examiner noted the complaints for rhinitis and sinusitis, but stated that since sleep issues were not made in service, and a diagnosis came well after service, the Veteran's sleep apnea could not have been incurred during service.

Additional examinations were performed in June 2015 and July 2015.  The examiner in the June 2015 examination stated that the Veteran's sleep apnea was secondary to his recently service-connected rhinitis.  The July 2015 examiner did not form an opinion.  However, in support of the June 2015 opinion the Veteran submitted a letter from a treating physician that discussed how studies show that complications from allergic rhinitis can lead to sleep apnea, and the physician concluded that the Veteran's sleep apnea is secondary to his rhinitis.

The Board finds that service connection on a secondary basis is warranted for the Veteran's sleep apnea.  The Veteran suffers from a current disability that is caused by the Veteran's service connected rhinitis.  38 C.F.R. § 3.310(a).  The Board reaches this conclusion based on medical evidence connecting rhinitis, sinusitis, and sleep apnea.  While there is a negative opinion stating sleep apnea is not secondary to a service connected disability, that examiner did not as thoroughly explain the findings or consider the possibility that rhinitis or sinusitis caused or aggravated the Veteran's sleep apnea.  Based on this evidence, the Board gives the benefit-of-the-doubt to the Veteran (see 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)) and will grant the claim for service connection for sleep apnea, secondary to rhinitis.


ORDER

Entitlement to an initial increased evaluation of 10 percent, but no higher, from September 14, 2011 is granted.

Entitlement to an initial increased evaluation of 30 percent, but no higher, from February 17, 2015 is granted.

Entitlement to service connection, claimed as secondary to service connected rhinitis, is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


